[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] DECISION AND JUDGMENT ENTRY
This accelerated case comes before the court on appeal from the Lucas County Court of Common Pleas.
In 1992, a jury found appellant guilty of involuntary manslaughter and aggravated arson.  This court affirmed appellant's convictions in 1993. (Case No. L-92-355).  On November 15, 2001, appellant filed a "petition seeking notice of plain error on cause to lack of subject matter jurisdiction."  The trial court denied the petition on January 2, 2001. Appellant now appeals setting forth the following assignments of error:
  "I. THE TRIAL COURT VIOLATED CRIMINAL RULES 1, 3, 4, 5, AND 7 WHEN NO FORMAL ACCUSATION (COMPLAINT) WAS FILED FOR ACQUIREMENT OF JURISDICTION OVER THE SUBJECT MATTER TO PROSECUTE APPELLANT ON THE CHARGES HE HAS NOW BEEN CONFINED FOR OVER TEN (10) YEARS.
  "II. THE TRIAL COURT VIOLATED APPELLANT'S DUE PROCESS BY DENYING APPELLANT'S MOTION WITHOUT PROVIDING FINDING AND CONCLUSIONS BASED TO LAW IN SUPPORT OF DENIAL."
Appellant contends that the court lacked subject matter jurisdiction to convict him in that a complaint was never filed.
Felonies are prosecuted by indictment.  Crim.R. 7. The record in this case contains a file stamped indictment charging appellant with aggravated murder and aggravated arson. Accordingly, appellant's two assignments of error are found not well-taken.
On consideration whereof, the court finds that substantial justice has been done the party complaining, and the judgment of the Lucas County Common Pleas Court is affirmed. Costs assessed to appellant.
JUDGMENT AFFIRMED.
A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.  See, also, 6th Dist.Loc.App.R. 4, amended 1/1/98.
Peter M. Handwork, J., Melvin L. Resnick, J., and Mark L.Pietrykowski, P.J., CONCUR.